Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II, corresponding to the embodiment shown in Figure 3, in the reply filed on December 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a second barrier layer comprising silicon nitride (paragraph 0039 in Applicant’s Specification, as filed), does not a second barrier layer comprising both the silicon nitride and a metal material (See claim 15).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Paragraph 0039 in Applicant’s Specification discloses that the material of the second layer 134 is silicon nitride. Nowhere in Applicant’s disclosure does it say that the second layer includes a combination of both a silicon nitride and a metal materials, as implied in claim 18. Clarification is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites that the second barrier layer comprises an inorganic dielectric material or a metal, which implies that the inorganic dielectric material may be a nonmetal material. However, this limitation contradicts claim 15, which requires the second barrier layer to include a metal material. Clarification is required. 
For purpose of the rejections below, the second barrier layer of claims 18 and 19, will be interpreted as an inorganic barrier including a metal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2005/0112341).
Regarding claims 1 and 15, Ito discloses a light emitting device, comprising:
a base (10/20) [Figs. 2, and 9-12];
a first electrode (41), disposed on the base [Figs. 2, and 9-12];
a barrier structure layer (42a), disposed on the base, and the barrier structure layer surrounding a periphery of the first electrode (41) [Figs. 2, and 9-12], wherein the barrier structure layer comprises:
a first barrier layer (43aa), disposed on the base and in contact with the first electrode [Fig. 9-12];
a second barrier layer (43ab), stacking on the first barrier layer; and 
a third barrier layer (44a), stacking on the second barrier layer, wherein materials of the first barrier layer and the third barrier layer include a dielectric material (e.g. 43aa: TiO2 or SiO2; and 44a: insulating organic material), a material of the second barrier layer includes a metal material (e.g. titanium), and a boundary between the third barrier layer and the second barrier layer keeps a vertical distance from the first electrode [Figs. 2, and 9-12, and paragraphs 0081 and 0085];

a second electrode (46), disposed on the base, and the light emitting structure layer (45a) being disposed between the first electrode and the second electrode [Figs. 2, and 9-12].
Regarding claim 2, Ito discloses wherein the thickness of the light emitting structure layer (45a) comprises a first thickness at a central area of the light emitting structure layer and a second thickness (similar to the region C in Figure 6) at an edge of the light emitting structure layer, and the first thickness is smaller than the second thickness [Figs. 2, 4-6 and 9-12].
Regarding claims 6 and 16, Ito discloses wherein the material of the third barrier layer comprises a fluorine-containing photoresist material [paragraph 0085].
Regarding claims 7 and 17, Ito discloses wherein the material of the first barrier layer comprises an organic dielectric material or an inorganic dielectric material [paragraph 0081].
Regarding claims 8 and 20, Ito discloses wherein a water contact angle of the first barrier layer is smaller than a water contact angle of the third barrier layer [Figs. 4-6 and 9-12, and paragraphs 0065-0068, 0072-0074, and 0085-0089].
Regarding claim 11, Ito discloses wherein the first barrier layer (43aa) has a first bottom edge surrounding a first bottom opening, the second barrier layer (43ab) has a second bottom edge surrounding a second bottom opening, and the third barrier layer (44a) has a third bottom edge surrounding a third bottom opening, the second bottom 
Regarding claim 12, Ito discloses wherein the first barrier layer (43aa) has a first top edge, and the first top edge keeps a lateral distance from the second bottom edge [Figs. 9-12].
Regarding claim 13, Ito discloses wherein the second barrier layer (43ab) has a second top edge, and the second top edge keeps a lateral distance from the third bottom edge [Figs. 9-12].
	Regarding claims 18-19, as far as understood (see §112 claim rejections above), Ito discloses a first barrier comprising silicon oxide and a second barrier layer comprising an inorganic dielectric layer (TiO2) including a metal material (titanium) [paragraph 0081].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2005/0112341).
Regarding claims 3-5, Ito discloses thicknesses in general in which the second thickness the first thickness is smaller than the second thickness [Figs. 4-6 and 9-12], and the first barrier has a sufficient larger than the thickness of the functional layer In re Huang, 40 USPQ2d 1685,1688(Fed. Cir. 1996) citing In re Aller, 105 USPQ 233., 235 (CCPA 1955). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Jose R Diaz/           Primary Examiner, Art Unit 2815